Citation Nr: 1029754	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-24 956A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for left foot cellulitis and 
diabetic foot ulcers, as secondary to the Veteran's service-
connected right knee disability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to July 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In his Substantive Appeal (VA Form 9), the Veteran expressed his 
desire for a hearing before a Veterans Law Judge.  The record 
indicates that the Veteran did not appear for his scheduled VA 
examination.  He has not offered an explanation for his absence 
or requested that his hearing be rescheduled.  Accordingly, the 
Board will review the Veteran's case as if he withdrew his 
request for a hearing.  See 38 C.F.R. § 20.704(d) (2008).  

In May 2009 the Board remanded the Veteran's claim for further 
development.  Unfortunately, the claims file reflects that 
further RO action on the claims on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on these claims.

The issue of service connection for depression secondary 
to the Veteran's service-connected right leg disability 
has been raised by the record in an August 2009 VA 
examination, but has not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran has claimed entitlement to a left foot condition as 
secondary to his service-connected right knee disability.  
Unfortunately, a remand is again required in this case.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  

Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  Accordingly, further appellate consideration will 
be deferred and the claim is remanded to the RO/AMC for further 
action as described below.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulted in a current 
disability, that the claimed disability was incurred during 
active service, or, if the claimed disability pre-existed active 
service, that it was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

The Veteran first claimed entitlement to a left foot condition as 
secondary to his service-connected right knee disability in May 
2005.  Therein he indicated his belief that his left foot 
condition was due to a change in his gait.  A February 2006 
rating decision denied entitlement to service connection for that 
condition.  The Veteran submitted a Notice of Disagreement (NOD) 
in August 2006.  The RO issued a Statement of the Case (SOC) in 
August 2007, and the Veteran filed a Substantive Appeal (VA Form 
9) later that month.  In May 2009 the Board remanded the 
Veteran's claim for further development.  

The Board's remand instructed that the Veteran be schedule for a 
VA examination for his left foot condition(s).  The Veteran was 
afforded a VA examination in August 2009.  Unfortunately, the 
report from that examination is deficient.  The examiner 
indicated that there was no evidence of leg length discrepancy.  
She also diagnosed the Veteran with left foot cellulitis 
secondary to a diabetic foot ulcer.  Finally, she indicate that 
she was not able to state that the Veteran's left foot cellulitis 
was in any way related to the right knee disability without 
resorting to mere speculation.  There was no explanation provided 
for the examiner's inability to provide an opinion without 
speculation and this opinion does not satisfy the requirements 
put forth in the May 2009 remand.  

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007). Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of the 
Veteran's prior medical history and examinations.  Stefl, 21 Vet. 
App. at 123.

The exact nature of the Veteran's left foot condition (both 
cellutitis and foot ulcer) and the extent to which these 
conditions may have been caused or aggravated by the Veteran's 
right leg condition are still unclear.  As such, the RO/AMC 
should return the Veteran's claims file to the VA examiner who 
conducted the August 2009 VA examination.  If available, this 
examiner is asked to provide an addendum, putting forth her 
opinion regarding any possible etiological relationship, 
including aggravation, between the Veteran's left foot condition 
and the Veteran's service-connected right leg disability.  An 
accompanying rationale must be obtained.  If the examiner is 
unavailable, the Veteran should be provided another VA 
examination and the same questions should be asked of a different 
examiner.  

For the reasons stated above, and in order to give the Veteran 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on her part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the Veteran's 
claim file to the examiner who conducted the 
August 2009 VA examination to determine 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's left foot cellulitis and/or 
diabetic ulcers were caused by or aggravated 
by the Veteran's service-connected right knee 
disability.  The claims folder should be made 
available to and be reviewed by the examiner 
and a rationale for the opinion offered must 
be included in the report provided.  

If the examiner determines that additional 
physical examination of the Veteran is 
required and/or the examiner is not available 
and another medical professional cannot 
render the requested opinion based on the 
evidence of record, an additional examination 
should be scheduled.  The claims folder and a 
copy of this remand must be made available to 
any examiner.  The examiner should note in 
the examination report that the claims folder 
and remand have been reviewed.  Any 
appropriate evaluations, studies and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.  A rationale for all 
opinions offered must also be included in the 
report provided.  

2.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


